EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Huynh on November 10, 2021.

The application has been amended as follows: 
In the specification:
1)	On page 1, in paragraph 0001, line 2:  The phrase --(now Granted Patent 10,806,652, issued on October 20, 2020)-- has been inserted after “July 8, 2020,”.
2)	On page 16, in paragraph 0080, lines 6 & 7:  “104a-d” has been changed to 
--108a-d--.

3)	On page 16, in paragraph 0080, line 8:  “104a-de104” has been changed to 
--108a-d--.
4)	On page 18, in line 6:  The term “case” has been changed to --cases--.

In the claims:
1)	In claim 21, line 10 and in claim 31, line 13:  The phrase --extending from the first strap portion-- has been inserted after the term “portion”.
2)	In claim 21, line 17:  The phrase --and the second strap portion-- has been inserted after the phrase “second sling portion”.
3)	Claim 30 has been cancelled.
4)	In claim 31, line 20:  The phrase --and the second strap portion-- has been inserted after the term “sleeve”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest a method of turning a patient, comprising the particular operational and structural configuration of and cooperation between the first and second sling portions of the flexible sling, the first and second strap portions and first and second strap end portions of the strap, and the flexible sleeve, as positioned and maneuvered relative to the patient, as explicitly recited in independent claims 21 and 31.  With respect to the prior art, most conventional 

patient turning or positioning devices simply comprise first and second sling portions which are respectively placed underneath and above a patient via separate and spaced apart first and second strap portions, as opposed to a method of turning a patient comprising the particular steps in which the patient is positioned on a first upper surface of a first sling portion of the flexible sling, and on a first strap portion of a strap; a second sling portion of the flexible sling is disposed over the patient; a first strap end portion is pulled in a first direction to push the first strap portion, the first upper surface and the first lower surface of the first sling portion against the patient; and in which the patient is then turned onto the second sling portion and a second strap portion of the strap extending from the first strap portion while pulling the first strap portion in the first direction, as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance.    
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673